Exhibit 99.1 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Expressed in United States dollars) March 31, 2014 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited - Expressed in United States dollars) March 31, December 31, ASSETS Current Cash and cash equivalents (Note 4) $ $ Receivables Prepaid expenses Total current assets Equipment (Note 6) Mineral property interests (Note 7) Reclamation deposits Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Oyu Tolgoi LLC (Note 8) Deferred revenue (Note 9) Deferred income tax liabilities Total liabilities Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 10) 146,734,385 (December 31, 2013 - 146,734,385) issued and outstanding Additional paid-in capital Accumulated other comprehensive income (Note 13) ) Accumulated deficit during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature and continuance of operations (Note 1) Commitments and contingencies (Note 15) Subsequent events (Note 17) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited - Expressed in United States dollars) Three Months Ended March 31, Three Months Ended March 31, Inception (July 19,1995) to March 31, EXPENSES Exploration (Note 7) $ $ $ General and administration Consultancy and advisory fees Impairment of mineral property interests - - Depreciation Gain on sale of mineral property interests - - ) Foreign exchange gain ) ) ) Loss from operations ) ) ) Gain on sale of investments - - Interest income Interest expense (Note 5) Loss from equity investee (Note 5) Fair value adjustment of asset backed commercial paper - - ) Loss from operations before income taxes ) ) ) Current income tax expense ) - ) Deferred income tax recovery Net loss $ ) $ ) $ ) Comprehensive loss: Net loss $ ) $ ) $ ) Foreign currency translation adjustment (Note 13) Comprehensive loss: $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited - Expressed in United States dollars) Number of Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Deficit During the Exploration Stage Total Stockholders' Equity Balance, March 31, 2013 $ ) $ Shares issued: Stock-based compensation - Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, June 30, 2013 $ ) $ Foreign currency translation adjustment - Net loss - ) ) Balance, September 30, 2013 $ ) $ Shares issued: Stock-based compensation - Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, December 31, 2013 $ ) $ Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, March 31, 2014 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Expressed in United States dollars) Three Months Ended March 31, Three Months Ended March 31, Inception (July 19, 1995) to March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Items not affecting cash: Depreciation Stock-based compensation - Loss from equity investee Interest expense Deferred income tax recovery ) ) ) Gain on sale of mineral property interests - - ) Impairment of mineral property interests - - Gain on sale of investments - - ) Fair value adjustment of asset backed commercial paper - - Escrow shares compensation - - Mineral property interest paid in stock and warrants - - Other items not affecting cash ) ) Changes in assets and liabilities: Receivables Prepaid expenses ) Other assets Accounts payable and accrued liabilities Deposit on metal credit delivering obligation - Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of capital stock - Share issue costs - ) ) Net cash provided by financing activities - CASH FLOWS FROM INVESTING ACTIVITIES Mineral property interests - - ) Reclamation deposits - ) Acquisition of equipment ) ) ) Proceeds from sale of royalty interest - Proceeds from sale of mineral property interests - - Purchase of asset backed commercial paper - - ) Acquisition of PacMag Metals Limited - - ) Cash acquired on acquisition - - Proceeds from sale of investments - - Net cash provided by (used in) investing activities ) Effect of foreign currency translation on cash and cash equivalents ) ) Change in cash and cash equivalents during the period ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Cash paid for interest during the period $
